Exhibit 10.1




INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”), dated [DATE], is by and
between Biolife Solutions, Inc., a Delaware corporation (the “Company”), and
[NAME OF DIRECTOR/OFFICER] (“Indemnitee”).
 
RECITALS
 
WHEREAS,  [Indemnitee is a director or an officer of the Company / the Company
expects Indemnitee to join the Company as a director or officer];
 
WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available; and
 
WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
[continued] service as a director or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Board or any change in control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancement of
Expenses (as defined in Section 2 below) to, Indemnitee as set forth in this
Agreement and to the extent insurance is maintained for the [continued] coverage
of Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.
 
NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to [continue to] provide services to the Company, the parties agree as follows:
 
1. Services to the Company.  Indemnitee agrees to [serve / continue to serve] as
a director or officer of the Company for so long as Indemnitee is duly elected
or appointed, until Indemnitee tenders Indemnitee’s resignation or until
Indemnitee is terminated by the Company, as applicable.  This Agreement shall
not be deemed an employment agreement between the Company (or any of its
subsidiaries or Enterprise) and Indemnitee.  Indemnitee specifically
acknowledges that Indemnitee’s [employment with/service to] the Company or any
of its subsidiaries or Enterprise is at will and the Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment agreement between Indemnitee and
the Company (or any of its subsidiaries or Enterprise), other applicable formal
severance policies duly adopted by the Board or, with respect to service as a
director or officer of the Company, by the Company’s Constituent Documents or
Delaware law.  This Agreement shall continue in force after Indemnitee has
ceased to serve as a director or officer of the Company or, at the request of
the Company, of any of its subsidiaries or Enterprise, as defined in Section 2
below.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:
 
(a) “Beneficial Owner” has the meaning given to the term “beneficial owner” in
Rule 13d-3 under the Exchange Act.
 
(b) “Board” shall have the meaning ascribed to it in the Recitals above.
 
(c) “Business Combination” means a reorganization, a merger or a consolidation.
 
(d) “Change in Control” means the occurrence after the date of this Agreement of
any of the following events:
 
(i) Acquisition of Stock by Third Party.  Any Person (as defined below) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of the Company’s Voting
Securities, unless the change in the relative Beneficial Ownership of the
Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding Voting Securities;
 
(ii) Corporate Transactions.  The consummation of a Business Combination, unless
immediately following such Business Combination, (1) the Beneficial Owners of
the Voting Securities of the Company immediately prior to such transaction
beneficially own, directly or indirectly, more than eighty 51% of the combined
voting power of the outstanding Voting Securities of the entity resulting from
such transaction, (2) no Person (excluding any corporation resulting from such
Business Combination) is the Beneficial Owner, directly or indirectly, of 20% or
more of the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of such corporation except to the
extent that such ownership existed prior to the Business Combination and (3) at
least a majority of the Board of Directors of the corporation resulting from
such Business Combination were Continuing Directors (as defined below), at the
time of the execution of the initial agreement or of the action of the Board,
providing for such Business Combination;
 
(iii) Change in Board of Directors.  The Continuing Directors cease for any
reason to constitute at least a majority of the members of the Board; or
 
(iv) Liquidation.  The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement or series of
agreements for the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than factoring the Company’s current
receivables or escrows due (or, if such approval is not required, the decision
by the Board to proceed with such a liquidation, sale, or disposition in one
transaction or a series of related transactions).
 
(e) “Claim” means:
 
(i) any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; or
 
(ii) any inquiry, hearing or investigation that the Indemnitee determines might
lead to the institution of any such action, suit, proceeding or alternative
dispute resolution mechanism.
 
 
2

--------------------------------------------------------------------------------

 
 
(f) “Constituent Documents” shall have the meaning ascribed to it in the
Recitals above.
 
(g) “Continuing Directors” means, during a period of two consecutive years, not
including any period prior to the execution of this Agreement, the individuals
collectively who at the beginning of such period constituted the Board
(including for this purpose any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved).
 
(h) “Delaware Court” means the Court of Chancery of the State of Delaware.
 
(i) “Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
 
(j) “Enterprise” means, any corporation, limited liability company, partnership,
joint venture, trust or other entity.
 
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(l) “Expense Advance” means any payment of Expense advanced to Indemnitee by the
Company pursuant to Section 4 or Section 5 hereof.
 
(m) “Expenses” means any and all expenses, including attorneys’ and experts’
fees, court costs, transcript costs, travel expenses, duplicating, printing and
binding costs, telephone charges, and all other costs and expenses incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness or participate in,
any Claim. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Claim, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 5 only,
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
 
(n) “Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other Enterprise or by reason of an action or inaction by Indemnitee in any
such capacity (whether or not serving in such capacity at the time any Loss (as
defined below) is incurred for which indemnification can be provided under this
Agreement).
 
(o) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently performs, nor in
the past five (5) years has performed, services for either: (i) the Company or
Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements) or (ii) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(p) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim.
 
(q) “Notification Date” shall have the meaning ascribed to it in Section 10(c)
below.
 
(r) “Other Indemnity Provisions” shall have the meaning ascribed to it in
Section 14 below.
 
(s) “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.
 
(t) “Standard of Conduct Determination” shall have the meaning ascribed to it in
Section 10(b) below.
 
(u) “Voting Securities” means any securities of the Company that vote generally
in the election of directors.
 
3. Indemnification. Subject to the terms of this Agreement, the Company shall
indemnify Indemnitee, to the fullest extent permitted by the laws of the State
of Delaware in effect on the date hereof, or as such laws may from time to time
hereafter be amended to increase the scope of such permitted indemnification,
against any and all Losses if Indemnitee was or is or becomes a party to or
participant in, or is threatened to be made a party to or participant in, any
Claim by reason of or arising in part out of an Indemnifiable Event, including,
without limitation, Claims brought by or in the right of the Company, Claims
brought by third parties, and Claims in which the Indemnitee is solely a
witness.
 
4. Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event.  Indemnitee’s right to such advancement
is not subject to the satisfaction of any standard of conduct.  Without limiting
the generality or effect of the foregoing, within ten (10) calendar days after
any request by Indemnitee, the Company shall, in accordance with such request,
(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses.  In connection with any request for Expense Advances, Indemnitee
shall not be required to provide any documentation or information to the extent
that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege.  Execution and delivery to the Company of this
Agreement by Indemnitee constitutes an undertaking by the Indemnitee to repay
any amounts paid, advanced or reimbursed by the Company pursuant to this Section
4 in respect of Expenses relating to, arising out of or resulting from any Claim
in respect of which it shall be determined, pursuant to Section 10, following
the final disposition of such Claim, that Indemnitee is not entitled to
indemnification hereunder.  No other form of undertaking shall be required other
than the execution of this Agreement.  Indemnitee’s obligation to reimburse the
Company for Expense Advances shall be unsecured and no interest shall be charged
thereon.
 
 
4

--------------------------------------------------------------------------------

 
 
5. Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating to Claims
relating to Indemnifiable Events, and/or (b) recovery under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification or insurance recovery, as the case may be.  Indemnitee shall be
required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.
 
6. Partial Indemnity.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
 
7. Contribution in the Event of Joint Liability.
 
(a) To the fullest extent permissible under applicable law, if the
indemnification and hold harmless rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, the entire amount incurred by Indemnitee, whether for
judgments, liabilities, fines, penalties, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Indemnifiable Event, in
such proportion as is deemed fair and reasonable in light of all of the
circumstances of such Indemnifiable Event in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees, trustees,
fiduciaries and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
 
8. Notification and Defense of Claims.
 
(a) Notification of Claims.  Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim.  The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder
unless the Company’s ability to participate in the defense of such claim was
materially and adversely affected by such failure.
 
(b) The Company shall be entitled to participate in the defense of any Claim
relating to an Indemnifiable Event at its own expense and, except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee.  After notice from
the Company to Indemnitee of its election to assume the defense of any such
Claim, the Company shall not be liable to Indemnitee under this Agreement or
otherwise for any Expenses subsequently directly incurred by Indemnitee in
connection with Indemnitee’s defense of such Claim other than reasonable costs
of investigation or as otherwise provided below.  Indemnitee shall have the
right to employ its own legal counsel in such Claim, but all Expenses related to
such counsel incurred after notice from the Company of its assumption of the
defense shall be at Indemnitee’s own expense; provided, however, that if (i)
Indemnitee’s employment of its own legal counsel has been authorized by the
Company, (ii) Indemnitee’s counsel has reasonably determined that there may be a
conflict of interest between Indemnitee and the Company in the defense of such
Claim, (iii) after a Change in Control, Indemnitee’s employment of its own
counsel has been approved by the Independent Counsel or (iv) the Company shall
not in fact have employed counsel to assume the defense of such Claim, then
Indemnitee shall be entitled to retain its own separate counsel (but not more
than one law firm plus, if applicable, local counsel in respect of any such
Claim) and all Expenses related to such separate counsel shall be borne by the
Company.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Procedure Upon Application for Indemnification.  In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim.  Indemnification
shall be made insofar as the Company determines Indemnitee is entitled to
indemnification in accordance with Section 10 below.
 
10. Determination of Right to Indemnification.
 
(a) Mandatory Indemnification; Indemnification as a Witness.
 
(i) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with Section 3 to the fullest
extent allowable by law.
 
(ii) To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law.
 
(b) Standard of Conduct.  To the extent that the provisions of Section 10(a) are
inapplicable to a Claim related to an Indemnifiable Event that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law that is a legally required
condition to indemnification of Indemnitee hereunder against Losses relating to
such Claim and any determination that Expense Advances must be repaid to the
Company (a “Standard of Conduct Determination”) shall be made as follows:
 
(i) if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
 
 
6

--------------------------------------------------------------------------------

 
 
(ii) if a Change in Control shall have occurred, (A) if the Indemnitee so
requests in writing, by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.
 
The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within ten (10) calendar days of such request, any and all Expenses
incurred by Indemnitee in cooperating with the person or persons making such
Standard of Conduct Determination.
 
(c) Making the Standard of Conduct Determination.  The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 10(b) to be made as promptly as practicable.  If the person or
persons designated to make the Standard of Conduct Determination under Section
10(b) shall not have made a determination within thirty (30) calendar days after
the later of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 9 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such thirty (30) calendar day period may
be extended for a reasonable time, not to exceed an additional fifteen (15)
calendar days, if the person or persons making such determination in good faith
requires such additional time to obtain or evaluate information relating
thereto.  Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.
 
(d) Payment of Indemnification.  If, in regard to any Losses:
 
(i) Indemnitee shall be entitled to indemnification pursuant to Section 10(a);
 
(ii) no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or
 
(iii) Indemnitee has been determined or deemed pursuant to Section 10(b) or
Section 10(c) to have satisfied the Standard of Conduct Determination,
 
then the Company shall pay to Indemnitee, within ten (10) calendar days after
the later of (A) the Notification Date or (B) the earliest date on which the
applicable criterion specified in clause (i), (ii) or (iii) is satisfied, an
amount equal to such Losses.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) Selection of Independent Counsel for Standard of Conduct Determination.  If
a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 10(b)(i), the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.  If
a Standard of Conduct Determination is to be made by the Independent Counsel
pursuant to Section 10(b)(ii), the Independent Counsel shall be selected by
Indemnitee, and Indemnitee shall give written notice to the Company advising it
of the identity of the Independent Counsel so selected.  In either case,
Indemnitee or the Company, as applicable, may, within ten (10) calendar days
after receiving written notice of selection from the other, deliver to the other
a written objection to such selection; provided, however, that such objection
may be asserted only on the ground that the Independent Counsel so selected does
not satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 2, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel.  If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit; and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences, the
introductory clause of this sentence and numbered clause (i) of this sentence
shall apply to such subsequent selection and notice.  If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections.  If no Independent Counsel that is permitted
under the foregoing provisions of this Section 10(e) to make the Standard of
Conduct Determination shall have been selected within twenty (20) calendar days
after the Company gives its initial notice pursuant to the first sentence of
this Section 10(e) or Indemnitee gives its initial notice pursuant to the second
sentence of this Section 10(e), as the case may be, either the Company or
Indemnitee may petition the Delaware Court to resolve any objection which shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or to appoint as Independent Counsel a person to be
selected by the Court or such other person as the Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel.  In all events, the
Company shall pay all of the reasonable fees and expenses of the Independent
Counsel incurred in connection with the Independent Counsel’s determination
pursuant to Section 10(b) and shall fully indemnify and hold harmless such
Independent Counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
(f) Presumptions and Defenses.
 
(i) Indemnitee’s Entitlement to Indemnification.  In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled.  Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by the Indemnitee in the Delaware Court.  No determination by the
Company (including by its directors or any Independent Counsel) that Indemnitee
has not satisfied any applicable standard of conduct or failure by the Company
to reach such a determination may be used as a defense to any legal proceedings
brought by Indemnitee to secure indemnification or reimbursement or advance
payment of Expenses by the Company hereunder or create a presumption that
Indemnitee has not met any applicable standard of conduct.
 
(ii) Reliance as a Safe Harbor.  For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company.  In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.
 
(iii) No Other Presumptions.  For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.
 
(iv) Defense to Indemnification and Burden of Proof.  It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed.  In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.
 
(v) Resolution of Claims.  The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of Section 9(a)(i) if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.  In the event that any Claim relating
to an Indemnifiable Event to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with our without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise for purposes of Section
9(a)(i).  The Company shall have the burden of proof to overcome this
presumption.
 
 
9

--------------------------------------------------------------------------------

 
 
11. Exclusions from Indemnification.  Notwithstanding anything in this Agreement
to the contrary, the Company shall not be obligated to:
 
(a) indemnify or advance funds to Indemnitee for Expenses or Losses with respect
to proceedings initiated by Indemnitee, including any proceedings against the
Company or its directors, officers, employees or other indemnitees and not by
way of defense, except:
 
(i) proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or
 
(ii) where the Company has joined in or the Board has consented to the
initiation of such proceedings.
 
(b) indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.
 
(c) indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute, state law
or other law.
 
(d) indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement to
the Company of any bonus or other incentive-based or equity-based compensation
previously received by Indemnitee or payment of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements under Section 304 of
the Sarbanes-Oxley Act of 2002 in connection with an accounting restatement of
the Company or the payment to the Company of profits arising from the purchase
or sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act).
 
12. Settlement of Claims.  The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld.  The Company shall
not settle any Claim related to an Indemnifiable Event in any manner that would
impose any Losses on the Indemnitee without the Indemnitee’s prior written
consent.  The Company shall not, without the prior written consent of
Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all liability on all claims that are the subject
matter of such Claim.
 
13. Duration.  All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director, officer,
employee or agent of the Company or any subsidiary of the Company (or is serving
at the request of the Company as a director, officer, employee, member, trustee
or agent of another Enterprise) and shall continue thereafter (i) so long as
Indemnitee may be subject to any possible Claim relating to an Indemnifiable
Event (including any rights of appeal thereto) and (ii) throughout the pendency
of any proceeding (including any rights of appeal thereto) commenced by
Indemnitee to enforce or interpret his or her rights under this Agreement, even
if, in either case, he or she may have ceased to serve in such capacity at the
time of any such Claim or proceeding.
 
 
10

--------------------------------------------------------------------------------

 
 
14. Non-Exclusivity.  The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, the
General Corporation Law of the State of Delaware, any other contract or
otherwise (collectively, “Other Indemnity Provisions”); provided, however, that
(a) to the extent that Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (b) to the extent that any change is
made to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder.  The assertion
or employment of any right or remedy hereunder, or otherwise, shall not prevent
the concurrent assertion or employment of any other right or remedy.
 
15. Liability Insurance.  For the duration of Indemnitee’s service as a director
or officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending Claim relating to an Indemnifiable Event, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance.  In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is an officer (and
not a director) by such policy.  Upon request, the Company will provide to
Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.
 
16. No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise (including from any other Enterprise) indemnifiable by the Company
hereunder.
 
17. Subrogation.  In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee.  Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.
 
18. Amendments; Waivers.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.  Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
19. Enforcement and Binding Effect.
 
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.
 
(b) Without limiting any of the rights of Indemnitee under the Constituent
Documents as they may be amended from time to time, this Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral,
written and implied, between the parties hereto with respect to the subject
matter hereof.
 
(c) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), assigns,
spouses, heirs and personal and legal representatives.  The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part of
the business and/or assets of the Company, by written agreement in form and
substances satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.
 
20. Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
 
21. Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, against receipt, or mailed, by postage prepaid, certified or registered
mail:
 
(a) if to Indemnitee, to the address set forth on the signature page hereto.
 
(b) if to the Company, to:
 
BioLife Solutions, Inc.
Attn: Chief Financial Officer
3303 Monte Villa Parkway, Suite 310
Bothell, Washington 98021
 
Notice of change of address shall be effective only when given in accordance
with this Section.  All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
 
 
12

--------------------------------------------------------------------------------

 
 
22. Governing Law and Forum.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to its
principles of conflicts of laws.  The Company and Indemnitee hereby irrevocably
and unconditionally: (a) agree that any action or proceeding arising out of or
in connection with this Agreement shall be brought only in the Delaware Court
and not in any other state or federal court in the United States or any other
country, (b) consent to submit to the exclusive jurisdiction of the Delaware
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (c) appoint, to the extent such party is not otherwise
subject to service of process in the State of Delaware, Corporation Service
Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, as its
agent in the State of Delaware for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware and (d) waive, and agree not to plead or make, any claim that the
Delaware Court lacks venue or that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.
 
23. Headings.  The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.
 
24. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
COMPANY:
           
Biolife Solutions, Inc.
            By:               Name:               Its:              
INDEMNITEE:
            [Name]                                                       (Print
Name)             Address:                    

 
 
[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------

 